Citation Nr: 1619511	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include as secondary to myxomatous valve disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984, February 1991 to August 1991, and February 2003 to August 2004, and had over 16 years of Reserve service.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is included in the claims file.

In November 2014, the Board granted service connection for myxomatous valve disease and denied service connection for CAD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion to Vacate, in Part, and Remand (Joint Motion).  In a June 2015 Order, the Court granted the motion, and remanded the case to the Board.

Medical evidence was received by VA subsequent to the Agency of Original Jurisdiction's (AOJ's) most recent adjudication of the Veteran's claim in an August 2012 supplemental statement of the case, but is not pertinent to the matter on appeal.  See 38 C.F.R. § 20.1304(c).  

Also, in January 2016, the Veteran filed a notice of disagreement (NOD) with the AOJ's assignment of an initial 30 percent rating for his service-connected valvular heart disease in a December 2014 rating decision.  In a February 2016 letter, the AOJ acknowledged receipt of the Veteran's NOD, and described what action would be taken next, including how VA would try to resolve the Veteran's issue, how the post-decision processed worked, and that the Veteran would be issued a statement of the case if the AOJ could not grant his claim on further review.  As the AOJ is presently taking action on this issue, the Board will not exercise jurisdiction over it at this time.


FINDING OF FACT

The Veteran's myxomatous valve disease did not cause or aggravate his CAD. 


CONCLUSION OF LAW

The criteria for service connection for CAD, to include as secondary to myxomatous valve disease, have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In its November 2014 decision, the Board discussed how VA's duties to notify and assist had been met in this case.  That discussion is hereby incorporated by reference.  Also, the Board in that decision determined that CAD was not related to the Veteran's service, primarily based on a July 2014 Veterans Health Administration (VHA) examiner's opinion.  In the June 2015 Joint Motion, the parties acknowledged this, but did not identify any error in that determination or suggest that the Board should reconsider service connection for CAD on a direct basis.  Thus, that portion of the Board's decision is also incorporated by reference.  

Rather, the parties to the June 2015 Joint Motion determined that "[t]he Board erred by not considering and obtaining clarification of a July 2014 [VHA] opinion with regard to the issue of service connection for the claim on a secondary basis," and that "the Board should re-adjudicate the claim for service connection for CAD as secondary to [the Veteran's] service-connected valve disease."  

Specifically, the parties found that "that the July 2014 opinion also appears
to associate [the Veteran's] CAD with mitral valve disease," as the "the July 2014 medical expert opined, in pertinent part, that 'all of [the Veteran's] symptoms and problems were a result of mitral valve prolapse,'" which "raise[d] the issue of service connection for CAD on a secondary basis."  The parties thus determined "that clarification of the opinion is necessary for a proper appellate decision," and so "on remand the Board should request an addendum opinion with an explanation from the July 2014 medical expert, if possible, as to whether [the Veteran's] CAD is caused or aggravated by his service-connected myxomatous valve disease."

The Board requested an addendum opinion from the July 2014 VHA examiner in October 2015, and received such an addendum in October 2015.  In response to the Board's question of whether the Veteran's CAD was caused or aggravated by his myxomatous valve disease, the examiner responded that "[m]yxomatous valve disease does not cause CAD," and that the Veteran's "CAD was not worsened by his myxomatous valve disease."  The examiner explained that [m]yxomatous disease affects the valves but not the arteries."

The Board finds the October 2015 opinion to be persuasive.  The examiner was a cardiologist who reviewed the record and explained his opinion clearly based on application of his medical expertise to the facts of Veteran's case.  There is no equally probative evidence contradicting the examiner's opinion, or otherwise relating the Veteran's CAD to his myxomatous valve disease.

The Board notes the parties' citation to that portion of the VHA examiner's July 2014 opinion stating that "all of [the Veteran's] symptoms and problems were a result of mitral valve prolapse."  However, in addition to making it clear in no uncertain terms in his October 2015 addendum that he was not suggesting that the Veteran's myxomatous valve disease caused or aggravated his CAD, the examiner made this statement in July 2014 referring to several "symptoms and problems" during and after service noted by the Board in its opinion request such as "cough," "fatigue," and "tiring easily."  He made this statement to specifically explain his opinion that "[t]here is no evidence CAD caused him any symptoms during his period of military service nor after," and that the Veteran "had no clinical manifestation of CAD at the time of his Air Force service."

Therefore, the evidence weighs against a finding that CAD was not caused or aggravated by the Veteran's myxomatous valve disease.  Accordingly, service connection for CAD must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  


ORDER

Service connection for CAD, to include as secondary to myxomatous valve disease, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


